Case 1:20-cv-08816-ALC Document 30 Filed 05/10/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE REYES,

Plaintiff, No. 20-cv-8816 (alc)
-against-

EL JOBITO SEAFOOD RESTAURANT INC. d/b/a EL
JOBITO RESTAURANT and JUAN ARIAS, individually

Defendants.

 

 

DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
MOTION FOR A DEFAULT JUDGMENT

Defendants El Jobito Seafood Restaurant Inc. d/b/a El Jobito Restaurant and Juan Arias
(collectively, “Defendants”) submit this memorandum of law in opposition to plaintiff Jose

Reyes’ (“Plaintiff”) motion for a default judgment.

PRELIMINARY STATEMENT

 

Federal Rule of Civil Procedure Rule 55 provides a mechanism for parties to take a
default judgment against a non-appearing party to a litigation. Here though it can be argued that
this non-appearance was caused more by ignorance than willfulness. Indeed, the accounts of both
Plaintiff's counsel and defendant Juan Arias, appear to suggest that there were attempts made by
said defendant to engage the Plaintiff in conversation regarding this action in a outside of court.
Putting aside whether that was the proper forum for those communications, they evidence a
desire by Mr. Arias to attempt to address, if not resolve this matter.

Equally important, Defendants have since retained counsel to represent them in this

matter and have drafted an answer. Thus, Plaintiff's motion for default should be denied.
Case 1:20-cv-08816-ALC Document 30 Filed 05/10/21 Page 2 of 4

RELEVANT PROCEDURAL HISTORY

Plaintiff commenced this action on October 22, 2020. Aronauer Declaration { 3.

Defendants were served with the lawsuit on October 28 and 29, however, since Mr. Arias
does not speak much English, he did not understand what the documents were about. Arias
Affidavit J 4-5.

Plaintiffs lawyer suggests that sometime in November 2020 he also received a call from
an attorney claiming to speak for the Defendants. Aronauer Declaration { 4.

Mr. Arias asserts that not only was he unfamiliar with the legal process but that he also
had little money to represent himself. However, upon realizing that the documents related to the
Plaintiff, Mr. Arias contacted the Plaintiff directly to discuss the matter. Arias Affidavit J 8-9.

Plaintiffs counsel corroborates this by suggesting that in March 2021 defendant Arias
reached out to his client and that he evens spoke to the Defendants in a short-lived conversation
regarding settlement. Aronauer Declaration { 8.

In April of 2021 after being served with an Order to Show Cause it finally dawned on Mr.
Arias that this was a legal proceeding and that if he did not respond a default would be taken
against him. Arias Affidavit J 14-15.

Thereafter, Mr. Arias gathered whatever money he did have, hired an attorney, and
commenced a defense to this action. Arias Affidavit { 13.

LEGAL ARGUMENT

I. PLAINTIFF’S APPLICATION FOR A DEFAULT JUDGMENT AGAINST THE
DEFENDANTS SHOULD BE DENIED

Federal Rule of Civil Procedure 55 allows a Court to enter judgment “When a party
against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,

and that failure is shown by affidavit or otherwise.” However, an entry of default judgment is an
Case 1:20-cv-08816-ALC Document 30 Filed 05/10/21 Page 3 of 4

extreme remedy that should only be made “where there is willful default, such that the failure to
answer was more than mere negligence or carelessness.” Mason Tenders Dist. Council v. Duce
Constr. Corp., No. 02 Civ. 9044, 2003 WL 1960584, at *2 (S.D.N.Y. Apr. 25, 2003) (citing
S.E.C. v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998))

Courts in this circuit have considered three factors when determining whether the
entry of default judgment is warranted, namely: (1) whether the defendant's default was willful;
(2) whether the defendant has a meritorious defense to the plaintiff's claims; and (3) the level of
prejudice the non-defaulting party would suffer as a result of the denial of the motion for default
judgment. U.S. v. DiPaolo, 466 F. Supp. 2d 476, 482 (S.D.N.Y. 2006)

Here it is evident that Defendant’s conduct was based more on ignorance (i.e. does not
speak English and is not aware of the legal process in the United States) than it was on his intent
to evade the litigation. Indeed, by the Plaintiff's own account, defendant Arias contacted the
Plaintiff and his attorney wherein a brief conversation ensued, and settlement was discussed. If it
were his desire to avoid this matter altogether no such conversations would have ensued.
Moreover, even Mr. Arias’ indication that he lacked the money to get an attorney demonstrate an
ignorance of a legal system that would let him appear pro se in his own defense. Thus,
Defendants actions leading up to this point have not been willful.

Secondly, and with respect to the requirement regarding a meritorious defense,
Defendants have submitted an answer to Plaintiff's complaint. Even if there are certain statutory
requirements that a defendant may not be able to defend, it is not uncommon for FLSA plaintiffs
to have a different recollection or hours worked and wages owed than their employers. These
discrepancies are often borne out in discovery and often lead to recollections and settlements for

amounts much less than what is alleged in the complaint.
Case 1:20-cv-08816-ALC Document 30 Filed 05/10/21 Page 4 of 4

Finally, there is almost no prejudice to against the Plaintiff in this action. Indeed, this
case is only a few months old and has not really gotten started. Thus, Plaintiffs counsel has not
been forced to expend much in way of litigation expenses. Lastly to the extent that this delay has
allowed the Defendants’ business to start recovering from the severe economic downturns caused
by the pandemic, one can argue that the delay has actually benefit Plaintiff to the extent that
there may now be funds for a potential settlement that were not available or on the horizon six
months ago.

CONCLUSION

For the reasons stated herein, Defendants respectfully request that the Court deny

plaintiff's application.

Dated: New York, New York
May 10, 2021

 

 

Maftin E. Restifuyp- Eig
Law Offices of in E. Restituyo
1325 Ave of the Americas, 28" Fl.
New York, NY 10019

Attorney for Defendants
